Citation Nr: 1438944	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-20 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Oakland, California.  Jurisdiction was subsequently transferred to the RO located in Boise, Idaho.

The issue was previously remanded by the Board in July 2012 for additional development.  The issues have since returned to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a left knee condition that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Service connection for the Veteran's left knee condition is not warranted.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board most recently remanded this claim in July 2012 for further development, specifically to provide the Veteran with a VA knee examination.  The Veteran was afforded a VA knee examination in September 2012 and the claim was readjudicated in a January 2013 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A letter dated in September 2007, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been obtained, to the extent possible.  The record does not indicate the Veteran is in receipt of social security administration (SSA) disability benefits.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

The Veteran was provided VA knee examination in September 2012.  The VA examiner considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiner concluded that the Veteran's left knee pain was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided a rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim of entitlement for a left knee condition.

Service Connection  

The Veteran's contends he is entitled to service connection for a left knee condition.  He specifically asserts he injured his knee through paratrooping duties in service.  The Veteran also reports a history of knee pain while on active duty.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Although a left knee diagnosis was not found during the Veteran's most recent September 2012 VA examination, the Veteran has had left knee diagnosis throughout the appeal period including chondromalacia in February 2009, patellofemoral syndrome in March 2008 and associated bone spurs in May 2007.  Therefore, the Board finds the Veteran has a current disability for the purpose of establishing entitlement to service connection.   

The Veteran's service treatment records (STRs) reflect the Veteran had a history of 27 airborne jumps as documented in a September 2003 exit examination.  Therefore, the Veteran's STRs support an in-service injury.  Thus, the remaining question is whether a there is a link between the Veteran's current condition and service.   

Although, the STRs document a history of airborne jumps and associated medical problems, they are absent any complaints or a diagnosis of any left knee condition.  Notably, in the Veteran's August 2003 report of medical history, he endorsed having recurrent back pain, numbness and tingling but specifically denied knee trouble.  He also provided a written explanation of his back pain and associated problems from airborne operations which did not include left knee trouble.  Upon exit examination in September 2003 the Veteran was found to have an abnormal spine or other musculoskeletal condition but it was related to the Veteran's chronic back pain with radiating pain.  The Board finds it unlikely the Veteran would endorse and explain back pain, numbness, and tingling conditions but not explain any left knee condition if it existed in August 2003.  Further, the exit examination is absent any notation of a left knee condition.  Therefore, the STRs do not support a link between the Veteran's current condition and service.   

Post- service VA treatment records beyond 2007 reflect complaints of bilateral knee pain and diagnoses of left knee conditions, as discussed above.  See e.g., VA treatment records dated May 21, 2007, March 25, 2008 and February 2, 2009.  However, VA treatment records do not contain any relevant medical opinions regarding the etiology of the Veteran's left knee condition.  

The Veteran was afforded a VA knee examination in September 2012.  The Veteran's detailed report of his paratrooping activities and medical history was documented.  The VA examiner provided a negative nexus opinion.  The rationale stated that a review of the records did not indicate a finding of a knee condition until 2004 after military service and any mention of knee pain was in the right knee.  Further, the VA examiner found no left knee condition could be diagnosed.  The left knee examination and X-rays were normal.  There was no evidence to support a diagnosis for a chronic left knee condition for the Veteran's subjective complaints of pain.  The Board affords the VA examiner's negative nexus opinion, supported by a detailed rationale and medical knowledge, great probative weight.  

The Veteran reported in his notice of disagreement that a VA physician told him upon physical evaluation and x-rays that his left knee did have the same characteristics, problems and symptoms of patella femoral syndrome in the right knee but the symptoms were not as severe at that time.  The Board notes the Veteran is competent to report what his physician told him.  However, the Board affords greater probative weight to the September 2012 VA examiner as the opinion was provided with a review of the entire claims file with a rationale that found no support for or documentation of a nexus between the Veteran's active duty and reports of left knee pain.  

The Veteran is competent to report symptoms such as left knee pain both during and following service.  However, to the extent that he is attempting to establish an etiological link between his in-service injury and complaints and his currently diagnosed left knee condition, he is not competent to attest to the etiology of his medical condition, as such requires medical knowledge.  See Routen v. Brown, 10 Vet. App. at 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Therefore, the Veteran's assertions regarding the etiology of his left knee condition are afforded little probative weight.  

Further, to the extent that the Veteran contends that his current condition has persisted since service, the Board notes that the Veteran's service treatment records do not include a diagnosis of any left knee condition.  Furthermore, a physical examination of the Veteran's spine and musculoskeletal structure did not document any left knee condition upon the Veteran's separation from service.  This weighs against a finding of a link between the Veteran's any current left knee condition manifested during the course of the appeal  and service.  The VA medical examiner found no support for the Veteran's allegation of nexus.

Absent competent and reliable lay or medical evidence relating a chronic left knee disability to service, and in consideration of the VA opinion discussed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 1110, 1111, 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service-connection for a left knee condition is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


